FILED
                   UNITED STATES COURT OF APPEALS
                                                                       MAY 03 2018
                           FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




SHALOM M. HARRIS,                            No.    16-35585

             Plaintiff-Appellant,            D.C. No. 2:15-cv-01387-BAT
                                             Western District of Washington,
 v.                                          Seattle

NANCY A. BERRYHILL, Acting
Commissioner Social Security,                ORDER

             Defendant-Appellee.


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      The petition for panel rehearing is GRANTED. The petition for rehearing

en banc is DENIED as moot. The Memorandum Disposition filed on December

12, 2017 is withdrawn.
                                                                             FILED
                           NOT FOR PUBLICATION
                                                                             MAY 03 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHALOM M. HARRIS,                                No.   16-35585

              Plaintiff-Appellant,               D.C. No. 2:15-cv-01387-BAT

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                          Submitted December 8, 2017**
                            San Francisco, California

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Shalom Harris appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Harris’s application for supplemental

security income disability benefits under Title XVI of the Social Security Act. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v.

Colvin, 806 F.3d 487, 492 (9th Cir. 2015), and we reverse and remand.

       The ALJ failed to provide clear and convincing reasons supported by

substantial evidence for rejecting Dr. Hendrickson’s uncontroverted opinion, as an

expert who actually examined Harris, that she showed marked limitations in

interacting appropriately with supervisors. The ALJ’s finding that Harris was

capable of getting along with her medical providers and people who were not her

family members does not address the critical issue of getting along with

supervisors in a work setting. Moreover, Diane Fligstein, PhD., and Gary Nelson,

PhD., who reviewed mental health records but did not examine Harris, specifically

opined that Harris had a moderately limited ability to interact with non-family

members, specifically members of the public and co-workers.

      The error is not harmless. The questions to the vocational expert did not

include marked limitations in interacting appropriately with supervisors. Bayliss v.

Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005) (An ALJ may rely on the

vocational expert’s testimony that a claimant can perform other work only if the




                                          2
hypothetical question posed to the vocational expert includes all of the claimant’s

limitations).1

       REVERSED AND REMANDED.




       1
      Because remand is appropriate on this ground, we do not address the
remaining alternative grounds for relief.
                                          3